DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented granted on U.S. Serial Nos. {16/409,907, 16/408,725 & 16/408,895} has been reviewed and accepted.  The terminal disclaimer has been recorded.  

Response to Amendment
The previous objection to claims 1-20 has been overcome by amendment.
The previous rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The previous rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The previous rejection of claims 1-3, 10-12, and 14-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cameron et al. (US Pat. No. 6,576,297) has been overcome by amendment.
The previous rejection of claims 1-3, 10-12, and 14-20 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cameron et al. (US Pat. No. 6,576,297) has been overcome by amendment.
The previous rejection of claims 1-3 and 10-20 under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Alastair et al. (GB 2,332,202 A) has been overcome by amendment.
The previous rejection of claims 13 and 17 under 35 U.S.C. 103 as being unpatentable over Cameron et al. (US Pat. No. 6,576,297) in view of Janssen et al. (US Pat. No. 3,492,269) has been overcome by amendment.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Regarding claims 1-20, for improved clarity, claim 1 should state: m, n, o, p, q, r and s = 0 or 1, provided that at least one of m, o, q, and s = 1.  Claims 2-20 are objected to because they are dependent from claim 1.
Further regarding claim 3, the language “secondary secondary cyclic amine groups” should be replaced with: secondary cyclic amine groups.
Further regarding claim 15, for improved clarity, claim 15 should state: wherein the the the .


Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claims feature an amine of formula (I) having at least two secondary amine groups that are part of an organic ring system.  Claim 1 now specifies: “the at least two secondary cyclic amino groups belong to the same cycle”.  Claim 3 attempts to further limit claim 1 with: “wherein the amines b) have from 2 to 4 secondary secondary cyclic amino groups on 2 to 4 different cycles”.  This shift in scope departs from the previous claim boundary of “the at least two secondary cyclic amino groups belong to the same cycle”.  Accordingly, it is unclear which limitation controls the scope of claim 3.
Regarding claim 9, the claims feature an amine of formula (I) having at least two secondary amine groups that are part of an organic ring system.  Claim 1 now specifies: “the at least two secondary cyclic amino groups belong to the same cycle”.  Claim 9 attempts to further limit claim 1 with a list of amines, including amines having the secondary amine groups in different cycles.  This shift in scope departs from the previous claim boundary of “the at least two 

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claims feature an amine of formula (I) having at least two secondary amine groups that are part of an organic ring system.  Claim 1 now specifies: “the at least two secondary cyclic amino groups belong to the same cycle”.  Claim 3 attempts to further limit claim 1 with: “wherein the amines b) have from 2 to 4 secondary secondary cyclic amino groups on 2 to 4 different cycles”.  This shift in scope departs from the previous claim boundary of “the at least two secondary cyclic amino groups belong to the same cycle”.  Accordingly, claim 3 fails to properly further limit claim 1.
Regarding claim 9, the claims feature an amine of formula (I) having at least two secondary amine groups that are part of an organic ring system.  Claim 1 now specifies: “the at different cycles.  This shift in scope departs from the previous claim boundary of “the at least two secondary cyclic amino groups belong to the same cycle”.  Accordingly, the full list of amines in claim 9 fails to properly further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Mayfield (US Pat. No. 3,649,589).
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Green (US Pat. No. 3,277,049).
Regarding claims 1, 2, 4-12, and 14-20, Janssen et al. disclose: (1) a composition (Abstract; Examples 1-4) comprising:
a) an epoxy resin (Abstract; column 2, line 64 through column 3, line 14; Examples 1-4),
b) an amine (Abstract; column 3, lines 15-23; Examples 1-4), and
c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and NH4+ ions, wherein the Brønsted acid having a pKa between 2 and -9.0 (Abstract; column 2, lines 47-53; Examples 1-4: metal salts of nitric acid, sulfuric acid, hydrochloric acid & hydrobromic acid; see also Table 1 on pages 11-12 of the instant specification and Table 1 in paragraph 0070 of the pre-publication);
(2) wherein the epoxy resin is a poly epoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate (Abstract; column 2, line 64 through column 3, line 14; Examples 1-4);
(10) wherein the salt of a Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or NH4+ salt (Abstract; column 2, lines 47-53; Examples 1-4: calcium & barium);
(11) wherein the composition further comprises: e) further auxiliaries or additives (column 3, lines 39-42), and/or d) an amine d) not covered by the part b), the amine d) does not have at least two secondary amino groups as part of an organic ring system (optional component not required: see “and/or”), (11) wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight (optional component not required: see “and/or”) or (14) at least 30% by weight (optional component not required: see “and/or”); 
(12) wherein the amine d) are selected from the group consisting of aliphatic amines, oxyalkylenepolyamines, cycloaliphatic amines, amines having a cyclic amino group and at least one acyclic primary or secondary amino group, araliphatic amines, aromatic amines, adduct hardeners, polyamidoamine hardeners, Mannich base hardeners and Mannich bases (optional component not required: see “and/or”);
(15) the process for producing the composition wherein a), b) and c) are mixed with one another (column 3, lines 35-39; Examples 1-4);
(16) a composite comprising the composition (column 3, lines 39-42: use of filler yields a “composite”); (17) a casting resin comprising the composition (column 3, lines 35-39); (18) a coating composition comprising the composition (column 3, lines 35-39); and (19) an adhesive comprising the composition (column 3, lines 35-39).
Janssen et al. fail to explicitly disclose: (1) b) an amine having at least two secondary amino groups that are both part of an organic ring system; (1) wherein the at least two secondary cyclic amino groups belong to the same cycle; (1 & 5-8) wherein the amine has the formula (I)

    PNG
    media_image1.png
    101
    215
    media_image1.png
    Greyscale

(see claims for details); (9) wherein the amine b) is selected from the group consisting of a list including piperazine and 2,5-dimethylpiperazine (see claim for full list); and (20) wherein the amines b) have from two to four secondary cyclic amino groups.  Rather, the amines used by Janssen et al. include: compounds containing at least one NH group, compounds containing at least one NH2 group, and compounds containing one NH group and one NH2 group (see column 1, line 65 through column 2, line 11; column 3, lines 15-23).  These amines include heterocyclic amines (see column 3, line 19).
In light of this, Mayfield (see Abstract; column 5, lines 11-38, particularly lines 34-35) and Green (see column 3, lines 18-40) demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic amine compounds containing at least one NH group for curing epoxy resins.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic amine compounds containing at least one NH group for curing epoxy resins; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Lastly, the combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} fail to explicitly disclose: (1) a low-alkylphenol composition containing not more than 10% by weight (based on the weights of all components) of alkylphenol; (2) not more than 9% by weight of alkylphenol; (20) not more than 8% by weight of alkylphenol; (4) not more than 7% by weight of alkylphenol; (5 & 6) not more than 5% by weight of alkylphenol; and (10) no alkylphenol .  However, the primary teachings of Janssen et al. are silent regarding the use of alkylphenol.  This suggests that alkylphenols are not present in their composition.
Regarding claim 13, the combined teachings of {Janssen et al. and Mayfield} and {Janssen et al. and Green} are as set forth above and incorporated herein.  Janssen et al. disclose: (13) wherein the composition includes from 0.001-5% of c) salt of the strong Brønsted acid (column 2, lines 54-63: 0.1 to 5%; see also Examples 1-2: about 1.5%) and from 0-48% of d) further amine (optional component not required).  Furthermore, their exemplary embodiments (see Examples 1-2) suggest the instantly claimed amounts of a) epoxy resin (about 76%), b) amine (about 21%), and e) further auxiliaries or additives (about 1.5%).   
(about 76%), b) amine (about 21%), and e) further auxiliaries or additives (about 1.5%)

Response to Arguments
Applicant's arguments regarding the rejections over {Janssen et al. and Mayfield} and {Janssen et al. and Green} (see page 12 of the response filed September 7, 2021) have been fully considered but they are not persuasive.  Applicant argues:
The rejection of claims 1, 2, and 4-20 on 103 grounds as being unpatentable over Janssen in view of Mayfield is respectfully traversed.  Claim 1 has been amended to include the limitations of claims 4 and 5 to overcome the rejection of claims 1, 2, and 4-20 on 103 grounds as anticipated or obvious over Janssen in view of Mayfield.  Withdrawal of the 103 rejection of claims 1, 2, and 4-20 over Janssen in view of Mayfield is respectfully requested. 
The rejection of claims 1, 2, and 4-20 on 103 grounds as being unpatentable over Janssen in view of Green is respectfully traversed.  Claim 1 has been amended to include the limitations of claims 4 and 5 to overcome the rejection of claims 1, 2, and 4-20 on 103 grounds as anticipated or obvious over Janssen in view of Green.  Withdrawal of the 103 rejection of claims 1, 2, and 4-20 over Janssen in view of Green is respectfully requested. 
(of claims 4 & 5) into claim 1 would have any impact on these rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 3, 2021